Citation Nr: 0103238	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance (DEA) 
pursuant to Title 38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1960, and from July 1960 to July 1972.  He died in November 
1998; the appellant is his widow.  Her appeal comes before 
the Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The veteran had perfected an appeal before the Board, which 
dismissed the case in December 1998 on the basis that the 
veteran had died and his claims did not survive his death.  
The widow has indicated that she disagrees with the decision 
and that she should be awarded accrued benefits in connection 
with the appeal.


REMAND

According to the death certificate, the veteran died in 
November 1998 as the result of respiratory failure due to or 
as a consequence of emphysema and smoking, with congestive 
heart failure listed as a significant condition contributing 
to the death, but not resulting in the underlying cause.  At 
the time of his death, he had established service connection 
for postoperative residuals left thoracotomy for benign 
granuloma (zero percent), bilateral hearing loss (zero 
percent), hiatal hernia (zero percent), and arthritis of the 
lumbosacral spine (zero percent).  He was also seeking 
service connection for a heart disorder, tuberculous 
granuloma, and bullous COPD.  The veteran died during the 
pendency of these claims.  On one hand, the record as it 
stands regarding service connection for the cause of death is 
insufficient to decide the claim because the terminal 
clinical records are not of record.  On the other hand, the 
accrued benefits claims must be decided based on the evidence 
as it stood at the time of the veteran's death.  
Nevertheless, in light of this remand regarding the cause of 
death claim, the Board is also remanding the accrued benefits 
claims to ensure that any outstanding VA medical treatment 
records-records which should, in fact, be considered 
regarding the accrued benefits claims because they are in the 
constructive possession of the VA-are associated with the 
record.

In this case, there are missing documents that must be 
associated with the record before further action can be taken 
on the case.  As stated above, the veteran died in November 
1998, but his terminal clinical records are not associated 
with the claims file.  In fact, the most recent medical 
documentation of record comes from December 1996.  Further, 
according to a January 1995 treatment record from Stephen H. 
Hand, M.D., it appears that the veteran was scheduled to 
undergo a resection of his right upper lobe for a mass 
suspicious for carcinoma.  Apparently, there are work-up lab 
reports regarding this mass, but these reports regarding the 
possible cancer are not associated with the claims file.  
Further, the Board notes that a heart disorder has never been 
diagnosed, although congestive heart failure appears to have 
contributed to the veteran's death, according to the death 
certificate.  In view of the absence in the file of the 
medical records from December 1996 to his death in November 
1998, the Board is remanding this case for further 
development.

Significantly, since the RO promulgated its original 
decision, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The veteran in this case had three pending service-connection 
claims at the time of his death, all based on two separate 
theories.  He was attempting to establish service connection 
for these disorders under a nicotine addiction theory and 
under an Agent Orange theory.  Because smoking is listed on 
the death certificate as a cause of death, the claimant needs 
to be informed that she must submit any medical evidence that 
she possesses regarding whether the veteran developed an 
addiction to smoking during his active duty.  In other words, 
she should submit any evidence regarding whether a nicotine 
dependence arose during active duty or as the result of 
tobacco use during active duty.  She should also submit any 
evidence she has regarding whether the right lung mass 
diagnosed by Dr. Hand in January 1995 represented a 
carcinoma.  Further, the claimant should be informed that she 
needs to submit medical evidence that the veteran had a heart 
disorder.  This evidence may be included in the terminal 
clinical records, but she should nevertheless be so informed 
so as to comply with the Act.  As stated above, although 
congestive heart failure was a contributing factor to the 
veteran's death, the current record does not reflect that he 
was ever diagnosed with an organic heart disease during his 
lifetime.  She should be so informed.

Accordingly, this case is remanded to the RO for the 
following development:

1.  After the proper authorizations have 
been received, the RO should attempt to 
associate any of the veteran's clinical 
records from Anderson Area Medical Center 
since December 1996, including the 
terminal records from November 1998.

2.  The claimant should be notified that 
she should submit any pertinent medical 
evidence regarding 
(1) whether a nicotine dependence arose 
during active duty or as the result of 
tobacco use during active duty; (2) 
whether the right lung mass diagnosed by 
Dr. Hand in January 1995 represented a 
carcinoma, and (3) any diagnosis of a 
heart disorder during the veteran's 
lifetime.

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the claims.  If 
the RO's determination remains adverse to 
the claimant, she and her representative 
should be furnished an appropriate 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The Board does not intimate any opinion as to the merits of 
any of the issues remaining in appellate status, either 
favorable or unfavorable, at this time.  The claimant and her 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



